IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


KATHLEEN S. LUCCI, A MARRIED       : No. 399 WAL 2017
WOMAN,                             :
                                   :
                 Petitioner        : Petition for Allowance of Appeal from
                                   : the Order of the Superior Court
                                   :
           v.                      :
                                   :
                                   :
THE LILLIAN J. ROEHL REVOCABLE     :
TRUST DATED MARCH 21, 2014, ALICE :
E. ROBERTS, AND PAUL S. ROBERTS,   :
INDIVIDUALLY AND IN THEIR CAPACITY :
AS TRUSTEES OF THE LILLIAN J.      :
ROEHL REVOCABLE TRUST,             :
                                   :
                 Respondents       :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of April, 2018, the Petition for Allowance of Appeal is

DENIED.